United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, CLEVELAND
PROCESSING & DISTRIBUTION CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0495
Issued: February 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2019 appellant filed a timely appeal from a November 13, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested oral argument before the Board. By order dated December 11, 2019, the Board
exercised its discretion and denied the request as the matter could be adequately addressed based on a review of the
case record. Order Denying Request for Oral Argument, Docket No. 19-0495 (issued December 11, 2019).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the November 13, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 12
percent permanent impairment of the left upper extremity, for which she previously received
schedule award compensation.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On January 19, 2012 appellant, then a 48-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 18, 2012 her right shoulder “popped” while in
the performance of duty. OWCP accepted her traumatic injury claim for right shoulder sprain and
right shoulder impingement syndrome.5 It authorized payment of intermittent wage-loss
compensation as of March 6, 2012. Appellant worked limited duty until October 2013, when she
stopped work due to a left shoulder condition.6
On February 28, 2017 appellant underwent authorized left shoulder arthroscopy with
debridement, arthroscopic acromioplasty, limited distal clavicle resection, limited open repair of
the left rotator cuff, and proximal biceps tenodesis with application of sling.
On May 31, 2017 OWCP expanded acceptance of the claim to include right shoulder
algoneurodystrophy, unspecified rotator cuff tear or rupture of left shoulder (not specified as
traumatic), incomplete rotator cuff tear or rupture of left shoulder (not specified as traumatic),
impingement syndrome of left shoulder, right shoulder and upper arm sprain, other affections of
right shoulder region, not elsewhere classified, and old disruption of posterior cruciate ligament.
On June 8, 2018 appellant filed a claim for an additional schedule award (Form CA-7).
In a May 8, 2018 report, Dr. Robert R. Reppy, an osteopath and family medicine specialist,
indicated that appellant reached maximum medical improvement (MMI) on May 4, 2018. He
provided impairment ratings for accepted diagnoses of left rotator cuff tear, rupture of left
shoulder, left impingement syndrome under the sixth edition of the American Medical Association,

4

Docket No. 15-1311 (issued July 21, 2017).

5

By decision dated May 23, 2014, OWCP granted appellant a schedule award for five percent permanent
impairment of the right upper extremity. By decision dated March 19, 2015, an OWCP hearing representative affirmed
the May 23, 2014 schedule award decision. Appellant appealed the March 19, 2015 decision to the Board. By decision
dated July 21, 2017, the Board set aside the hearing representative’s March 19, 2015 schedule award decision of the
right upper extremity. The Board remanded the case for OWCP to utilize a consistent method for calculating the
permanent impairment for the upper extremities. Following further development, by decision dated September 18,
2017, OWCP awarded appellant an additional 11 percent permanent impairment of the right upper extremity, for a
total of 16 percent permanent impairment of the right upper extremity.
6

Appellant ultimately retired on disability, effective August 8, 2014.

2

Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).7 Using the diagnosis-based
impairment (DBI) method for the left upper extremity, Dr. Reppy found that appellant had seven
percent permanent impairment for a grade E, class 1 full-thickness tear of the supraspinatus under
the Shoulder Regional Grid, Table 15-5 page 403, and five percent permanent impairment for a
grade E, class 1 impingement syndrome under Table 15-5, page 402. He set forth his calculations
under the A.M.A., Guides. Under the range of motion (ROM) impairment rating method,
following three repetitions and using the most restrictive measurements, Dr. Reppy found that
appellant had 13 percent permanent impairment of the left upper extremity. The three
measurements provided were: forward flexion, 91, 110, and 100 degrees; abduction, 85, 90, and
80 degrees; internal rotation, 80, 75, and 80 degrees; external rotation, 65, 70, and 73 degrees;
adduction, 75, 70, and 77 degrees; and extension, 35, 30, and 25 degrees. This amounted to three
percent impairment for 90 degrees flexion, six percent impairment for 80 degrees abduction, two
percent impairment for 75 degrees internal rotation, zero percent impairment for 65 degrees
external rotation, zero percent impairment for 70 degrees adduction, and two percent impairment
for 25 degrees extension. For the right upper extremity, Dr. Reppy found that appellant had one
percent permanent impairment for grade C, class 1 nonspecific shoulder pain under Table 15-5,
page 401 under the DBI methodology. He also noted that the ROM methodology yielded 13
percent permanent impairment. Dr. Reppy concluded that, under the Combined Values Chart on
page 604, that appellant had 23 percent total left upper extremity impairment.
On July 10, 2018 OWCP forwarded appellant’s case record to an OWCP district medical
adviser (DMA) to determine appellant’s permanent impairment.
In a July 14, 2018 report, Dr. Herbert White, Jr., Board-certified in physical medicine and
rehabilitation serving as a DMA, reviewed the medical evidence of file and indicated that appellant
had reached MMI on May 8, 2018. He utilized Dr. Reppy’s May 8, 2018 evaluation findings and
set forth impairment ratings for the right and left upper extremity. For the left upper extremity,
under the DBI methodology, the DMA found that appellant had 12 percent permanent impairment
for the left shoulder distal clavicle resection, pursuant to Table 15-5, page 403, as opposed to
Dr. Reppy’s 7 percent permanent impairment rating for the full-thickness rotator cuff tear. Under
Table 2.1, page 20 and page 389 of the A.M.A., Guides, he explained that as appellant had more
than one diagnosis, this diagnosis yielded the highest impairment rating. Under Table 15-5, page
405, the DMA found class 1 class of diagnosis (CDX) distal clavicle resection was 10 percent
impairment. Under Table 15-7, page 406, he found a grade modifier functional history (GMFH)
was grade 2, under Table 15-8, page 408, a grade modifier physical evaluation (GMPE) was grade
1, and under Table 15-9, page 410, a grade modifier clinical studies (GMCS) was grade 4.
Utilizing the net adjustment formula calculation, the DMA found a net adjustment of 4,8 which
resulted in a grade E or 12 percent permanent impairment for left shoulder distal clavicle resection.
Under the ROM methodology for the left upper extremity, the DMA indicated that he
obtained an upper extremity permanent impairment rating of 7 percent as opposed to Dr. Reppy’s
upper extremity impairment rating of 13 percent. He indicated that Dr. Reppy properly recorded
three separate ROM motion efforts, but that the maximum observed measurement should have
7

A.M.A., Guides (6th ed. 2009).

8

(GMFH-CDX)(2-1) + (GMPE-CDX)(1-1) + (CMCS–CDX)(4-1) = 4.

3

been used to determine ROM impairment as opposed to the restrictive measurement Dr. Reppy
had utilized. Using Dr. Reppy’s ROM findings and rounding to the nearest number ending in 0,
the DMA calculated under Table 15-34, page 475: 110 degrees flexion equaled three percent
impairment; 40 (35) degrees extension equaled one percent impairment; 90 degrees abduction
equaled three percent impairment; 80 degrees adduction equaled zero percent impairment; 80
degrees internal rotation equaled zero percent impairment; and 70 degrees external rotation
equaled zero percent impairment, for a total upper extremity impairment of seven percent.9 Under
Table 15-35, page 477, and Table 15-7, page 406, he assigned a grade 1 ROM modifier, and a
grade 2 functional history modifier. The DMA then used Table 16-17, page 545, to find a ROM
modifier adjustment of .35 percent (5 percent times 7 percent), which yielded a total permanent
impairment of 7.35 percent rounded down to 7 percent. He concluded that the DBI methodology
of 12 percent impairment represented appellant’s left upper extremity impairment as it produced
the higher rating over the 7 percent ROM methodology.
By decision dated July 18, 2018, OWCP granted appellant a schedule award for 12 percent
permanent impairment of the left upper extremity. The period of the award ran from May 8, 2018
to January 25, 2019. The weight of the medical evidence was accorded to the DMA.
On July 30, 2018 appellant requested a review of the written record by an OWCP hearing
representative. She set forth arguments in a July 29, 2018 statement.
By decision dated November 13, 2018, an OWCP hearing representative affirmed OWCP’s
July 18, 2018 decision with regard to whether appellant has established permanent impairment of
her left upper extremity.10
LEGAL PRECEDENT
The schedule award provisions of FECA11 and its implementing regulations12 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such

9
The Board notes that Dr. Reppy recorded adduction of 75, 70, and 77 degrees. The DMA’s notation of 80 degrees
of adduction is harmless error as adduction greater than 40 degrees equals zero percent impairment under Table 15-34.
10

The hearing representative remanded the case for a formal decision regarding permanent impairment of the right
upper extremity and the possibility of an overpayment of compensation.
11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

4

adoption.13 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.14
In addressing impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated.15 After a CDX is determined (including identification of a default grade value), the
impairment class is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.16 The
net adjustment formula is (GMFH CDX) + (GMPE CDX) + (GMCS CDX).17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.18
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides: “As the [A.M.A.,]
Guides caution that if it is clear to the evaluator evaluating loss of ROM that a restricted ROM has
an organic basis, three independent measurements should be obtained and the greatest ROM
should be used for the determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).”
Upon initial review of a referral for upper extremity impairment evaluation, the DMA
should identify: “(1) the methodology used by the rating physician (i.e., DBI or ROM); and
(2) whether the applicable tables in Chapter 15 of the [A.M.A.,] Guides identify a diagnosis that
can alternatively be rated by ROM. If the [A.M.A.,] Guides allow for the use of both the DBI and
ROM methods to calculate an impairment rating for the diagnosis in question, the method
producing the higher rating should be used.”19
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA

13

Id. at 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
15

T.T., Docket No. 18-1622 (issued May 14, 2019).

16

A.M.A., Guides 383-492; see M.P., Docket No. 13-2087 (issued April 8, 2014).

17

Id. at 411.12. See supra note 13 at Chapter 2.808.6 (March 2017). R.M., Docket No. 18-1313 (issued April 11,
2019); C.K., Docket No. 09-2371 (issued August 18, 2010).
18

FECA Bulletin No. 17-06 (May 8, 2017); M.S., Docket No. 19-1011 (issued October 29, 2019); V.L., Docket No.
18-0760 (issued November 13, 2018); A.G., Docket No. 18-0329 (issued July 26, 2018).
19

FECA Bulletin id.; V.L., id.; A.G., id.

5

should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”20
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish greater than 12
percent permanent impairment of the left upper extremity, for which she previously received
schedule award compensation.
OWCP received a May 8, 2018 report from Dr. Reppy who opined that, for the left upper
extremity, appellant had seven percent permanent partial impairment for a grade E, class 1 fullthickness tear of the supraspinatus and five percent permanent partial impairment for a grade E,
class 1 impingement syndrome under the DBI methodology. However, if a claimant has two
significant diagnoses, the examiner should use the diagnosis with the highest causally related
impairment rating for the impairment calculation.21 Dr. Reppy also reported that appellant had 13
percent permanent impairment of the left upper extremity under the ROM methodology. While
he provided three sets of ROM measurements, he used the most restrictive as opposed to the
greatest measurement as provided in FECA Bulletin No. 17-06.22 As a result, Dr. Reppy’s
impairment ratings did not comply with the A.M.A., Guides and are of limited probative value.23
The Board finds that Dr. White, OWCP’s DMA, properly determined that appellant had no
more than 12 percent permanent impairment of her left upper extremity. Utilizing the ROM
methodology found in Table 15-34, page 475 of the A.M.A., Guides, the DMA used the greatest
ROM measurement and found that appellant had seven percent upper extremity impairment. He
calculated: 110 degrees flexion equaled three percent impairment; 40 (35) degrees extension
equaled one percent impairment; 90 degrees abduction equaled three percent impairment; 80
degrees adduction equaled zero percent impairment; 80 degrees internal rotation equaled zero
percent impairment; and 70 degrees external rotation equaled zero percent impairment. Under
Table 15-35, page 477, and Table 15-7, page 406, the DMA assigned a grade 1 ROM modifier,
and a grade 2 functional history modifier. Pursuant to the ROM modifier adjustment for the upper
extremities under Table 15-36, page 477, a modifier adjustment of .35 (total ROM impairment
times five percent) would result. The DMA therefore concluded that the ROM methodology would
yield a total left upper extremity permanent impairment of 7.35 rounded down to 7 percent.24
The DMA properly noted that appellant had more than one diagnosis of the left upper
extremity and found that the diagnosis of distal clavicle resection yielded the highest impairment
rating. Under Table 15-5, page 405, a class 1 (CDX) distal clavicle resection has a default
20

FECA Bulletin No. 17-06 (May 8, 2017).

21

A.M.A., Guides 387.

22

Supra note 19.

23

See S.R., Docket No. 18-1307 (issued March 27, 2019).

24
The DMA provided the proper calculation but cited Table 16-17, page 545, instead of Table 15-36, page 477.
This constitutes harmless error.

6

impairment value of 10 percent impairment. The DMA assigned, under Table 15-7, page 406,
GMFH 2; under Table 15-8, page 408, GMPE 1; and under Table 15-9, page 410, GMCS 4. He
properly calculated a net adjustment of 4 from the net adjustment formula,25 which resulted in a
grade E or 12 percent permanent impairment for left shoulder distal clavicle resection. The DMA
explained that as the DBI rating resulted in the greater percentage of impairment than the ROM
rating and, under the A.M.A., Guides, the method producing the highest rating should be used. He
concluded that this resulted in 12 percent left upper extremity permanent impairment based upon
the DBI rating method. The DMA’s report constitutes the weight of the medical evidence.
The Board thus finds that appellant has not established more than 12 percent permanent
impairment of her left upper extremity, for which she previously received a schedule award.26
On appeal appellant contends that Dr. Reppy’s report found 23 percent permanent
impairment of her left shoulder, therefore, she should be entitled to a greater impairment than that
previously awarded. As explained above, there is no probative medical evidence of record, in
conformance with the sixth edition of the A.M.A., Guides, establishing that appellant has more
than 12 percent permanent impairment of the left upper extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased permanent impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than 12
percent permanent impairment of the left upper extremity, for which she previously received
schedule award compensation.

25

(GMFH-CDX)(2-1) + (GMPE-CDX)(1-1) + (CMCS–CDX)(4-1) = 4.

26

See M.H., Docket No. 19-0290 (issued June 18, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

